Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 9-11 and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018); and Electric Power Group (Fed. Cir. 2016).
	Claim 9 recites the following:
	A computer-implemented method for optimizing an operation of computer- controlled metric appliances in a network, comprising: [Additional elements that do not amount to more than the judicial exception, i.e., computer.]
	detecting, by an electronic evaluation device, a plurality of parameters associated with a candidate computer-controlled metric appliance from the computer-controlled metric appliances; [Abstract idea of analyzing data. Mental Process. A human-mind can detect parameters.]
	determining, by the electronic evaluation device, a computer-executable goal to be achieved by the candidate computer-controlled metric appliance; [Abstract idea of analyzing data. Mental Process. A human-mind can determine a goal.]
	determining, by the electronic evaluation device, a computer-executable task list to be assigned to the candidate computer-controlled metric appliance to achieve the computer-executable goal based on the plurality of parameters and the computer- executable goal by applying a machine learning model; and [Abstract idea of analyzing data. Mental Process. A human-mind can determine a task list based on parameters.]
	assigning, by the electronic evaluation device, the computer-executable task list to the candidate computer-controlled metric appliance, wherein the assigning of the computer-executable task list to the candidate computer-controlled metric appliance facilitates achieving the computer-executable goal by the candidate computer-controlled metric appliance. [Abstract idea of analyzing data. Mental Process. A human-mind can assign a task list.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. ([“Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.”]). MPEP 2106.04(a)(2) Mathematical Concepts and Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 10 recites the following:
	The method of claim 9, wherein determining, by the electronic evaluation device, the computer-executable goal to be achieved by the candidate computer-controlled metric appliance comprises: receiving, by the electronic evaluation device, an input from an external entity; and determining, by the electronic evaluation device, the computer-executable goal to be achieved by the candidate computer-controlled metric appliance based on the input. [Abstract idea of collecting and analyzing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 11 recites the following:
	The method of claim 9, wherein the plurality of parameters comprises a location of the candidate computer-controlled metric appliance, a type of the candidate computer- controlled metric appliance, a capability of the candidate computer-controlled metric appliance, a user associated with the candidate computer-controlled metric appliance, and historic computer-executable metrics of the candidate computer-controlled metric appliance. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claims 22-24 are rejected based on similar rationale given to claims 9-11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 15, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al. US 2022/0114041 (hereinafter “Tiwari”).
	Regarding claim 1, Tiwari teaches: A computer-implemented method for optimizing an operation of computer- controlled metric appliances in a network, the method comprising: [FIG. 1]
	receiving, by an electronic evaluation device, a computer-executable metric recorded by a computer-controlled metric appliance from the computer-controlled metric appliances; [FIG. 4: Block 420]
	detecting, by the electronic evaluation device, a fault associated with the computer-controlled metric appliance based on predefined programmable instructions provided to the computer-controlled metric appliance, wherein the predefined programmable instructions are used to determine whether the computer-executable metric is achieved or not; [FIG. 4 and 0045: “As shown in FIG. 4, fault mitigation processing in accordance with the present disclosure may be initiated upon receiving fault data 402. The fault data 402 may be an alarm message, as described above with reference to FIG. 1 and may be received from a node of a network”]
	receiving, by the electronic evaluation device, a feedback about the fault in real time from a validation entity in response to detecting the fault; [FIG. 4 and 0045: Block 410: “Upon receiving the fault data 402, fault identification processing may be performed, at block 410. The fault identification processing may be configured to access information associated with known faults from a KEDB (e.g., one of the one or more databases 124 of FIG. 1) and determine whether the fault data 402 identifies one of the known faults recorded to the KEDB.”]
	determining, by the electronic evaluation device, whether the fault associated with the computer-controlled metric appliance is valid based on the feedback received in real time from the validation entity; and [FIG. 4 and 0045: Block 410: “The fault identification processing may be configured to access information associated with known faults from a KEDB (e.g., one of the one or more databases 124 of FIG. 1) and determine whether the fault data 402 identifies one of the known faults recorded to the KEDB. If the fault data 402 identifies or corresponds to one of the known faults recorded to the KEDB (e.g., the outcome of fault identification processing is “Yes”), processing may proceed to block 470, where action evaluation processing is performed.”]
	automatically updating, by the electronic evaluation device, the predefined programmable instructions provided to the computer-controlled metric appliance based on the feedback in response to determining that the fault, such that the predefined programmable instructions, after updating, [FIG. 4: Block 430: “Execute… machine learning logic against the information indicative of the network incident and the model to predict one or more candidate actions”]
	changes an expected outcome of the computer-executable metric resulting in an optimized performance of the computer controlled metric appliance. [FIG. 4: Block 430: “Execute, by the one or more processors, at least one candidate action of the one or more candidate actions”]
	Tiwari does not expressively disclose fault is invalid. However, implies different fault scenarios such as a network fault exists or a network fault does not exist (Tiwari, par. 0047). 
	Tiwari’s embodiments teach: is invalid [FIG. 4 and 0047: “If a resolution to the network fault exists (e.g., the outcome of fault resolution processing is “Yes”), the actions utilized to resolve the previous network incidents may be identified and provided to the action evaluation processing, at block 470. If a resolution to the network fault does not exist (e.g., the outcome of fault resolution processing is “No”), processing may proceed to NTF analysis, at block 440.”]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined the analogous embodiments disclosed by Tiwari. One would have been motivated to have combined because Tiwari anticipates alternative fault scenarios.
	Regarding claim 9: A computer-implemented method for optimizing an operation of computer- controlled metric appliances in a network, comprising: [FIG. 1]
	detecting, by an electronic evaluation device, a plurality of parameters associated with a candidate computer-controlled metric appliance from the computer-controlled metric appliances; [FIG. 4: Block 420]
	determining, by the electronic evaluation device, a computer-executable goal to be achieved by the candidate computer-controlled metric appliance; [FIG. 4 and 0045: “As shown in FIG. 4, fault mitigation processing in accordance with the present disclosure may be initiated upon receiving fault data 402. The fault data 402 may be an alarm message, as described above with reference to FIG. 1 and may be received from a node of a network”]
	determining, by the electronic evaluation device, a computer-executable task list to be assigned to the candidate computer-controlled metric appliance to achieve the computer-executable goal based on the plurality of parameters and the computer- executable goal by applying a machine learning model; and [FIG. 4: Block 430: “Execute… machine learning logic against the information indicative of the network incident and the model to predict one or more candidate actions”]
	assigning, by the electronic evaluation device, the computer-executable task list to the candidate computer-controlled metric appliance, wherein the assigning of the computer-executable task list to the candidate computer-controlled metric appliance facilitates achieving the computer-executable goal by the candidate computer-controlled metric appliance. [FIG. 4: Block 430: “Execute, by the one or more processors, at least one candidate action of the one or more candidate actions”]
	Claim 15 is rejected based on the same citations and rationale given to claim 1.
	Claim 22 is rejected based on the same citations and rationale given to claim 9.
 	Claim 28 is rejected based on the same citations and rationale given to claim 1.
Allowable Subject Matter
Claims 2-8, 12-14, 16-21 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113